Citation Nr: 1048241	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include bipolar disorder, schizophrenia, and mental handicap 
to include chemical imbalance.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from September 1974 to February 
1978.  He had unverified periods of active reserve service 
between 1978 and 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  The claim was previously before the Board in June 
2009, at which time it was remanded for additional development.


FINDING OF FACT

A psychiatric disability, to include bipolar disorder, 
schizophrenia, and mental handicap to include chemical imbalance, 
was initially demonstrated many years after service, and has not 
been shown by competent clinical, or competent and credible lay, 
evidence to be causally related to the Veteran's active service.


CONCLUSION OF LAW

A psychiatric disability, to include bipolar disorder, 
schizophrenia, and mental handicap to include chemical imbalance 
psychiatric disability, was not incurred in, or aggravated by, 
active service, nor may be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

With respect to the issue on appeal, the agency of original 
jurisdiction (AOJ) issued a VCAA notice letter to the Veteran in 
April 2006, prior to the initial adjudication of the claim, that 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence and notified that a disability rating and effective date 
will be assigned in event of award of any benefit sought per 
Dingess/Hartman.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private and VA treatment 
records, and Social Security Administration records.  
Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

The record does not reflect that the RO has afforded the Veteran 
a VA examination for his claimed conditions.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent evidence 
of a current disability or recurrent symptoms; establishment of 
an in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service event.  
The Board finds that in the present case there is not sufficient 
competent and credible evidence to establish the occurrence of an 
in-service event, injury, or disease.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits.  See 38 
C.F.R. § 3.159(c).

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   Holton v. Shinseki, No. 2008-7081 (Fed. Cir. 
Mar. 5, 2009).  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

The Veteran contends that he has a psychiatric disability that is 
due to service.  
He specifically contends that he had a pre-existing pyschiatric 
disability, which he informed officials about at induction into 
service, which was aggravated by service.  However, the Board 
observes that the record does not contain any documented 
contemporaneous clinical findings to establish that the Veteran 
had a chronic, pre-existing psychiatric disability.  Indeed, the 
Veteran's July 1974 entrance examination report does not 
demonstrate that the Veteran reported a history of frequent 
trouble sleeping, depression or excessive worry, loss of memory 
or amnesia, or nervous trouble of any sort.  Likewise, the 
examining clinician reported that the Veteran was psychiatrically 
normal.  Thus, in the absence of any contemporaneous, objective 
clinical findings of record that reflect that the Veteran had a 
psychiatric disability prior to service, the Board finds that the 
presumption of soundness applies in this case.  Where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the assumption of the fact for which the presumption 
stands -- that is, that the Veteran was in sound condition at 
entry to service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  Accordingly, 
service connection may not be granted on the basis of aggravation 
of a preexisting disease or injury in such a case.  Rather, where 
the government fails to rebut the presumption of soundness under 
section 1111, the Veteran's claim must be considered one for 
service incurrence or direct service connection.  See Wagner, 370 
F.3d at 1096.

In this regard, in order to establish service connection on a 
non-presumptive direct incurrence basis, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability, and an in-
service injury or disease.  In this case, the post-service 
treatment records show that since 1991, the Veteran has been 
diagnosed with, and treated for psychiatric disabilities, to 
include bipolar disorder, adjustment disorder, schizophrenia, and 
major depression.  However, his service treatment records are 
silent for complaints of, or treatment for a psychiatric 
disability.  Indeed, numerous reports of examination of record, 
including from the Veteran's Reserve service, show that he denied 
a history of frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any sort, 
and that examiners reported that the Veteran was psychiatrically 
normal.  Moreover, there is no competent clinical opinion of 
record that etiologically relates the Veteran's current 
psychiatric disability to any incident of his active service.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  Although the Veteran asserts that his current 
psychiatric disability is related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced psychiatric symptomatology in service and since 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board acknowledges that it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.  

In this regard, the Board notes that the record is devoid of 
objective evidence of a psychiatric disability until 1991, many 
years after service.  Further, although the Veteran, in his May 
2007 Notice of Disagreement, stated that he was treated in 
service for his pyschiatric disability, none of his service 
treatment records, including from his Reserve service, show that 
he ever complained of, or was treated for a psychiatric 
disability.  Rather, such records show that he repeatedly denied 
a history of pyschiatric symptomology and examiners repeatedly 
reported that he was psychiatrically normal.  It stands to reason 
that, if the Veteran had experienced psychiatric symptomatology 
during service, he would not have repeatedly denied such 
symptomatology in reports of medical history completed during 
service.  As such, the Board finds that any current assertions by 
the Veteran as to continuity of symptomatology of his psychiatric 
disability since service to be less than credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's psychiatric 
disability is related service, or credible lay evidence of 
continuity of symptomatology of his psychiatric disability since 
service, the Board finds that the negative evidence of record is 
of greater probative value than the Veteran's less than credible 
statements in support of his claim.   Therefore, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection on a direct incurrence basis for the Veteran's 
current psychiatric disability.

The Board also finds that the preponderance of the evidence is 
against a grant of service connection on a presumptive basis for 
the Veteran's current psychiatric disability.  As noted above, in 
order to establish service connection on a presumptive basis, a 
psychosis must have become manifest to a degree of 10 percent or 
more within one year from the date of termination of his period 
of service.  38 C.F.R. § 3.307, 3.309(a).  In this case, there is 
no evidence that the Veteran was diagnosed with a psychosis 
within one year of his separation from service.  Indeed, the 
first diagnosis of record of any psychiatric disability was in 
1991.  Therefore, the Board finds that the evidence of record 
does not establish that the Veteran is entitled to service 
connection on a presumptive basis for his current psychiatric 
disability.

The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a psychiatric disability, to include bipolar disorder, 
schizophrenia, and mental handicap to include chemical imbalance 
and the claim must be denied.


ORDER

Entitlement to service connection for a psychiatric disability, 
to include bipolar disorder, schizophrenia, and mental handicap 
to include chemical imbalance, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


